          Case 1:18-cr-00263-ER Document 93 Filed 06/15/21 Page 1 of 1



                                          Law Offices of
                                   Donald J. Yannella
                                     A Professional Corporation
                               Email: nynjcrimlawyer@gmail.com
                                      Tel: (212) 226-2883
                                      Fax: (646) 430-8379

70 Grand Avenue, Suite 100                                               233 Broadway, Suite 2370
River Edge, NJ 07661                                                         New York, NY 10279
                                                                              (Preferred mailing address)


                                                              June 15, 2021

Hon. Edgardo Ramos                                    Sentencing is adjourned to July 13, 2021, at 11am.
Thurgood Marshall United States Courthouse
40 Centre Street                                       SO ORDERED.
New York, NY 10007

       Re:     United States v. Lorenzo Babrow
               18 Cr. 263 (ER)                                                    6/15/2021

Dear Judge Ramos:

       Louis Freeman and I are counsel for Lorenzo Babrow, who is detained at the Westchester
County Jail. We respectfully request that Mr. Babrow’s sentencing hearing, currently scheduled
for June 21, 2021, be adjourned to a date the week of July 12 to July 16, 2021.

       The defense sentencing memorandum was filed yesterday. (ECF No. 91), and the
Government is asking for one week to respond. I am unavailable in late June because I am
scheduled to select a jury in the United States District Court, Southern District of New York, on
June 24, 2021.

       Assistant United States Attorney Jessica Feinstein informs us that the Government
consents to this request.


                                             Sincerely,

                                             /s/

                                             Donald J. Yannella, Esq.
